DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 1 is objected to because suitable descriptive legends are required for elements 10, 20, 30, 40, 50, 60, 70, 80, 90, and 100 as set forth in 37 CFR 1.84(o).
FIG. 2 is objected to because suitable descriptive legends are required for elements 10, 210, and 220 as set forth in 37 CFR 1.84(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: X-RAY DETECTOR COMPRIISNG AT LEAST ONE LIGHT EMITTING LAYER.
The disclosure is objected to because of the following informalities:  
Abstract, line 4, “scintillator5” should be replaced by --scintillator--.
Abstract, line 7, “10” should be deleted.
Appropriate correction is required.
An amended abstract must commence on a separate sheet in accordance with 37 CFR 1.72(b).

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) An X-ray multi-layer detector comprising:
two or more scintillator layers, comprising: 
a first scintillator layer; and
a second scintillator layer; 
a first photodiode array; 
a second photodiode array; and 
at least one light emitting layer; 
wherein the first scintillator layer is configured to absorb X-rays from an X-ray pulse and to emit light; 
wherein the first photodiode array is positioned adjacent to the first scintillator layer; 
wherein the first photodiode array is configured to detect at least some of the light emitted by the first scintillator layer; 
wherein the second scintillator layer is configured to absorb X-rays from the X-ray pulse passing through the first scintillator layer and to emit light; 
wherein the second photodiode array is positioned adjacent to the second scintillator layer; 
wherein the second photodiode array is configured to detect at least some of the light emitted by the second scintillator layer; 
wherein the at least one light emitting layer is configured to emit radiation; and 
wherein the at least one light emitting layer is configured such that at least some of the emitted radiation irradiates the first photodiode array and at least some of the emitted radiation irradiates the second photodiode array.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 1, wherein the at least one light emitting layer is configured to emit radiation at infrared wavelengths, and/or the at least one light emitting layer is configured to emit radiation at visible wavelengths and/or ultraviolet wavelengths.
Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claims 1, wherein the at least one light emitting layer is positioned between the first photodiode array and the second photodiode array.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 3, wherein the at least one light emitting layer is configured such that a transmission of the at least one light emitting layer in a direction from the first photodiode array to the second photodiode array for light emitted by the first scintillator layer and/or in a direction from the second photodiode array to the first photodiode array for light emitted by the second scintillator layer is less than 10%, preferable less than 5%, more preferably less than 1%.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: 
Claim 5 should be amended as follows:
5. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claims 1, wherein the at least one light emitting layer comprises:
a first light emitting layer; and
a second light emitting layer, (a rejection under 35 U.S.C. 112(b))
wherein [[a]] the first light emitting layer is positioned below the first photodiode array and [[a]] the second light emitting layer is positioned below the second photodiode array.
Appropriate correction is required.
Claims 6-10 are objected to because of the following informalities: 
Claim 6 should be amended as follows:
6. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 1, wherein the at least one light emitting layer comprises at least one glass or polymer plateand at least one light source [[is]] configured to emit the radiation (claim 1 recites a limitation “the at least one light emitting layer is configured to emit radiation”) .
Appropriate correction is required.
Claims 7 and 9 are objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 6, wherein the at least one light source is positioned proximate to at least one edge of the at least one light emitting layer.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 7, wherein the at least one light emitting layer comprises at least one roughened face .
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 6, wherein the at least one light emitting layer comprises [[the]] at least one mirrored edge 
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 6, wherein the at least one light emitting layer comprises [[the]] at least one LED 
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 1, wherein the at least one light emitting layer comprises at least one OLED layer.
Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 1, further comprising:
a first electrode; and
a second electrode, (a rejection under 35 U.S.C. 112(b))
wherein a first surface of the first photodiode array faces the first scintillator [[layer]] layer, and a second surface of the first photodiode array faces away from the first scintillator [[layer]] layer, and a first surface of the second photodiode array faces the second surface of the first photodiode array, and 
wherein [[a]] the first electrode is in contact with the second surface of the first photodiode [[array]] array, and [[a]] the second electrode is in contact with the first surface of the second photodiode array.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The X-ray multi-layer detector (previously recited in a preamble) according to claim 12, wherein the first electrode and second electrode are in contact with the at least one light emitting layer.
Appropriate correction is required.
Claim 14 are objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) An X-ray detector system for use with an X-ray source, comprising: 
an X-ray multi-layer detector according to claim 1; and 
a processing unitmulti-layer detector such that the at least one light emitting layer does not emit radiation when the X-ray source is emitting X-rays.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) An X-ray detector system, comprising: 
an X-ray source; and -4-2019P00765WOUS 
an X-ray multi-layer detector according to claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a processing unit in claim14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites a limitation “a processing unit configured to control the X-ray detector such that the at least one light emitting layer does not emit radiation when the X-ray source is emitting X-rays” in lines 4-6.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “two or more scintillator layers, comprising:” in lines 1-2, which renders the claim indefinite.  It is unclear whether the limitation should be interpreted as two or more scintillator layers comprise a first scintillator layer and a second scintillator layer, or the limitation should be interpreted as two or more scintillator layers comprise a first scintillator layer, a second scintillator layer, a first photodiode array, a second photodiode array, and at least one light emitting layer.  Proposed amendments to claim 1 are directed to an interpretation that two or more scintillator layers comprise a first scintillator layer and a second scintillator layer.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “10 %”, and the claim also recites “preferably less than 5%” and “more preferably less than 1%” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites a passive limitation “a first light emitting layer” in lines 1-2, which renders the claim indefinite.  It is unclear whether the at least one light emitting layer comprises a first light emitting layer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 5 recites a passive limitation “a second light emitting layer” in lines 1-2, which renders the claim indefinite.  It is unclear whether the at least one light emitting layer comprises a second light emitting layer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 6 recites a passive limitation “at least one light source” in lines 2-3, which renders the claim indefinite.  It is unclear whether the at least one light emitting layer comprises at least one light source.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 8 recites a limitation “the at least one edge” in lines 1-2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 10 recites a passive limitation “the at least one LED” in line 1, which render the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Furthermore, it is unclear whether the at least one light emitter layer comprise at least one LED.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 12 recites a passive limitation “a first electrode” in lines 4-5, which renders the claim indefinite. It is unclear whether X-ray multi-layer detector further comprises a first electrode.   See transitional phrases in MPEP § 2111.03 for more information.
Claim 12 recites a passive limitation “a second electrode” in lines 5-6, which renders the claim indefinite.  It is unclear whether X-ray multi-layer detector further comprises a second electrode.   See transitional phrases in MPEP § 2111.03 for more information.

Claim limitation “a processing unit configured to control the X-ray detector such that the at least one light emitting layer does not emit radiation when the X-ray source is emitting X-rays” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Karim et al. (U. S. Patent No. 9,526,466 B2) disclosed a multi-layer flat-panel X-ray detector.
Watanabe et al. (U. S. Patent No. 9,093,347 B2) disclosed a detecting system comprising a detecting apparatus.
Levene et al. (U. S. Patent No. 9,012,857 B2) disclosed a multi-layer horizontal computed-tomography (CT) detector array comprising at least one thin photo-sensor array layer disposed between at least two scintillator array layers.
Suyama (U. S. Patent No. 8,981,310 B2) disclosed a radiation detecting device.
Suyama (U. S. Patent No. 8,873,713 B2) disclosed a radiation detecting device.
Wu (U. S. Patent No. 8,835,860 B2) disclosed an X-ray image-sensing device comprising an X-ray sensing module.
Tredwell (U. S. Patent No. 8,772,728 B2) disclosed an apparatus and methods for a high-performance radiographic imaging array including a reflective capability.
Tredwell et al. (U. S. Patent No. 8,729,478 B2) disclosed a dual-screen radiographic detector with improved spatial sampling.
Suyama et al. (U. S. Patent No. 8,723,129 B2) disclosed a scintillator plate.
Proksa et al. (U. S. Patent No. 8,653,471 B2) disclosed spectral imaging.
Ichimura et al. (U. S. Patent No. 8,648,312 B2) disclosed a radiation detection system comprising a radiation detection apparatus and a manufacturing method thereof.
Nakatsugawa et al. (U. S. Patent No. 8,525,121 B2) disclosed a radiological image-detection apparatus and a method of manufacturing.
Virshup et al. (U. S. Patent No. 8,466,421 B2) disclosed a radiation detector with multiple operating schemes.
Forthmann et al. (U. S. Patent No. 8,442,184 B2) disclosed spectral computed tomography.
Levene et al. (U. S. Patent No. 8,391,439 B2) disclosed a detector array for spectral CT.
Takihi (U. S. Patent No. 8,338,789 B2) disclosed a radiation detector.
Altman et al. (U. S. Patent No. 7,968,853 B2) disclosed a double-decker detector for spectral CT.
Kang et al. (U. S. Patent No. 7,929,665 B2) disclosed an X-ray imaging obtaining/imaging apparatus and a method.
Yorkston et al. (U. S. Patent No. 7,834,321 B2) disclosed an apparatus for asymmetric dual-screen digital radiography.
Tkaczyk (U. S. Patent No. 7,696,481 B2) disclosed a multi-layer detector system for high-resolution computed tomography.
Bani-Hashemi et al. (U. S. Patent No. 7,671,342 B2) disclosed a multi-layer detector a method for imaging.
Fiedler et al. (U. S. Patent No. 7,626,389 B2) disclosed a PET/MR scanner with a time-of-flight capability.
Overdick et al. (U. S. Patent No. 7,381,956 B2) disclosed a detector element for a spatially-resolved detection of gamma radiation.
Nagarkar et al. (U. S. Patent No. 7,375,341 B1) disclosed a flexible scintillator and related methods.
Yun et al. (U. S. Patent No. 7,286,640 B2) disclosed a dual-band detector system for X-ray imaging of biological samples.
Ghelmansarai (U. S. Patent No. 7,263,165 B2) disclosed a flat-panel detector with a kV/MV integration.
Wischmann et al. (U. S. Patent No. 6,954,514 B2) disclosed an X-ray detector comprising a heating device.
Karellas (U. S. Patent No. 6,031,892 A) disclosed a system for quantitative radiographic imaging.
Perez-Mendez et al. (U. S. Patent No. 5,548,123 A) disclosed a high-resolution multiple-energy linear sweep detector for X-ray imaging.
Bjorkholm (U. S. Patent No. 4,511,799 A) disclosed dual-energy imaging.
Morgan et al. (U. S. Patent No. 4,437,006 A) disclosed a method and an apparatus for measuring radiation in computed-tomography and radiographic applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884